DETAILED ACTION

Response to Amendment
The Amendment filed 10/19/2022 has been entered.  Claims 4, 6-14, and 16-20 remain pending in the application.  Claim(s) 1-3, 5, and 15 have been canceled.  Applicant's arguments have overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 09/19/2022.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 09/19/2022.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim(s) 4 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. (US 20170297108 A1).
Regarding claims 4 and 16, Gibson teaches that the “methods described herein relate to additive manufacturing, and more specifically to additive manufacturing with sinterable powdered build materials” (which reads upon “a three-dimensional (3D) printing method, comprising”, as recited in the instant claim; paragraph [0003]).  Gibson teaches that “the sinterable powder may be formed of small particles (e.g., nanoparticles) of sinterable material that are agglomerated, e.g., by spray drying in a mixture with a binder to form larger, dry particles containing a mixture of a sinterable nanopowder and a binder” (which reads upon “each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder”, as recited in the instant claim; paragraph [0212]).  Gibson teaches that “a powder bed is filled layer by layer with a powdered build material containing an activatable binder” (which reads upon “applying build material granules”, as recited in the instant claim; paragraph [0005]).  Gibson teaches that “locally activating the activatable binder may include applying a solvent to the activatable binder to reflow the activatable binder to adjacent particles of the sinterable powder” (which reads upon “that is at least partially soluble in a patterning fluid, the layer including a slurry of the primary metal particles”, as recited in the instant claim; paragraph [0007]; reflow reads on slurry).  Gibson teaches that “the binder may include a secondary infiltrant selected to modify properties of the final part, such as at least one of a carbon-based infiltrant (e.g., carbon-black, sucrose)” (which reads upon “wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, and combinations thereof”, as recited in the instant claim; which reads upon “sucrose”, as recited in instant claim 16; paragraph [0130]).  Gibson teaches that “in use, the controller 408 can actuate the print head 406 to deliver the binder 414 from the print head 406 to each layer of the powder 410 in a controlled two-dimensional pattern as the print head 406 moves across the powder bed 402” (which reads upon “and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part”, as recited in the instant claim; paragraph [0124]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 4, 12-13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, previously cited, in view of Gibson et al. (US 20170297108 A1).  
Regarding claims 4 and 16, Carreño-Morelli teaches “a solid free-form fabrication technique, which aims in growing a part by consolidating layers of powders by binder deposition” (which reads upon “a three-dimensional (3D) printing method”, as recited in the instant claim; page 374).  Carreño-Morelli teaches “"Solvent on Granule" 3D-Printing” (page 374; see also FIG. 1).  Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the raw materials are gas atomized powders e.g. pre-alloyed 17-4PH and 316L stainless steel powders” (which reads upon “primary metal particles”, as recited in the instant claim; page 374).  
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, and combinations thereof.  
Gibson is similarly concerned with three-dimensional fabrication with locally activated binding of sinterable powders (title).  Gibson teaches that the a powder bed is filled layer by layer with a powdered build material containing an activatable binder (paragraph [0005]).  Gibson teaches that the binder in each new layer is locally activated according to a computerized three-dimensional model of an object to fabricate, layer by layer, a sinterable net shape of the object within the powder bed (paragraph [0005]).  Gibson teaches that the sinterable net shape can then be removed, debound as appropriate, and sintered into a final part (paragraph [0005]).  Gibson teaches that the binder may include a secondary infiltrant selected to modify properties of the final part, such as at least one of a carbon-based infiltrant (e.g., carbon-black, sucrose) (paragraph [0130]; sucrose reads on sugar as in claim 4 and sucrose as in claim 16).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the proprietary binder of Carreño-Morelli with an activatable binder including sucrose, as taught by Gibson because the proprietary binder of Carreño-Morelli is not known or readily available to the public.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an activatable binder including sucrose for the proprietary binder of Carreño-Morelli, since both materials are known to have similar applications as binders for ink jet printing composite materials, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP 2143.I.B. and 2144.07).  
Regarding claim 12, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the granules are prepared by wet blending, drying, milling and sieving to -100 μm” (page 374).  
Regarding claim 13, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the granules are prepared by wet blending, drying, milling and sieving to -100 μm” (page 374).  Carreño-Morelli teaches “430L stainless steel with 90% -16 μm” (page 374).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19 and Gibson et al. (US 20170297108 A1), as applied to claim 4 above, and further in view of Pfeifer et al. (US 20060251535 A1), from IDS.
Regarding claim 6, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches “430L stainless steel” (which reads upon “the primary metal particles are non-shape memory metal particles selected from the group consisting of iron, stainless steel, steel, copper, bronze, aluminum, tungsten, molybdenum, silver, gold, platinum, titanium, nickel, cobalt, non-shape memory alloys of any of these metals, and combinations thereof”, as recited in the instant claim; page 374).  
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding the weight percent of the temporary binder, specifically, that the temporary binder is present in an amount ranging from about 0.01 wt% to about 4.0 wt% based on a wt% of the primary metal particles.  
Pfeifer is similarly concerned with “producing three-dimensional bodies (3D bodies) by means of layer constituting methods (powder-based generative rapid prototyping processes), in particular by means of 3D binder printing, the production of 3D bodies therefrom, and the production and use of sintered bodies obtainable therefrom” (paragraph [0002]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (paragraph [0047]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the amount of binder liquid is chosen such that it is not sufficient to dissolve all the adhesive that is bonded in the coating. Rather, the amount of binder liquid is metered such that it is only sufficient to dissolve or solubilize at the points of contact of adjacent particles” (paragraph [0056]).  Pfeifer teaches that “the preferred amount of adhesive lies in the range from 0.3 to 8% by weight of the respectively coated powder material” (paragraph [0018]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown amount of binder of Carreño-Morelli with 0.3 to 8% by weight, as taught by Pfeifer because the amount of binder of Carreño-Morelli is not known to the public.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of from about 0.01 wt% to about 4.0 wt% overlaps the range disclosed by the prior art of from 0.3 to 8% by weight.  Accordingly, the prior art renders the claim obvious.   

Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19 and Gibson et al. (US 20170297108 A1), as applied to claim 4 above, and further in view of Bai et al. (US 20150069649 A1).
Regarding claims 14 and 19-20, modified Carreño-Morelli teaches the method of claim 4 as stated above.  Carreño-Morelli teaches that “the green parts were debinded at temperatures between 450°C and 650°C under hydrogen, and sintered at 1330°C for 3h under argon protective atmosphere” (page 377).  Carreño-Morelli teaches “solvent evaporation” (which reads upon “heating the patterned green part to a densification temperature to create a densified green part”, as recited in the instant claim; page 374).  
Carreño-Morelli is silent regarding the chemical composition of the solvent 
Bai is similarly concerned with three-dimensional printing process for making articles from a powder build material (paragraph [0002]).  Bai teaches “spreading a layer of build material powder particles” (claim 1).  Bai teaches “selectively printing a first fluid onto the layer of the build material powder particles, the first fluid comprising a first polymeric binder, a first carrier liquid, wherein the first polymeric binder is dissolved in the first carrier liquid” (claim 1).  Bai teaches that “examples of such volatile liquids include, without limitation, water, toluene, alcohols (methanol, ethanol, propanol, etc.), and other organic solvents and liquids” (which reads upon “wherein the patterning fluid consists of water”, as recited in the instant claim; paragraph [0034]).  Bai teaches that “a separate binder curing heat treatment is used prior to submitting the green compacts to a sintering heat treatment” (paragraph [0021]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown solvent of Carreño-Morelli with water, as taught by Bai because water is an inexpensive, safe, and environmentally friendly solvent option.   
modified Carreño-Morelli is silent regarding wherein the patterning fluid includes water or a non-aqueous solvent and a radiation absorber present in an amount ranging from about 0.1 wt% to about 20 wt% based on a total weight of the patterning fluid and the radiation absorber includes metal nanoparticles.  
Bai teaches that “the ink-jet printable suspensions of the present invention contain nanoparticles that promote low temperature interparticle bonding of the build material powder particles and/or increasing the interparticle friction between the build material powder particles” (paragraph [0029]).  Bai teaches that “the amount of nanoparticles in suspension is in the range of about 15 to about 30 weight percent” (paragraph [0033]).  Bai teaches that “the nanoparticle suspensions contain nanoparticles of a ceramic, metal, metal alloy, or intermetallic compound that will diffusion bond to the build material powder particles below or in the relevant debile temperature range” (paragraph [0015]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add metal nanoparticles, as taught by Bai to promote low temperature interparticle bonding of the build material powder particles and/or increasing the interparticle friction between the build material powder particles.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19 and Gibson et al. (US 20170297108 A1), as applied to claim 4 above, and further in view of Magome et al. (US 2013/0108872 A1).
Regarding claim 17, modified Carreño-Morelli teaches the method of claim 4 as stated above.  
Carreño-Morelli is silent regarding wherein the temporary binder is the sugar alcohol, and the sugar alcohol is selected from the group consisting of sorbitol (C6H1406), erythritol (C4H1004), and mannitol (C6H1406).  Gibson teaches sucrose as stated above.  
Magome discloses composite particles which contains both cellulose and inorganic compound (title). Example of binder includes sugars such as sucrose, glucose, sorbitol (paragraph [0091]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sucrose binder of Gibson with sorbitol, as taught by Magome because both are considered suitable alternatives and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP §§ 2143.I.B. and 2144.07).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19 and Gibson et al. (US 20170297108 A1), as applied to claim 4 above, and further in view of Coyne et al. (US 2014/0141137 A1).
Regarding claim 18, modified Carreño-Morelli teaches the method of claim 4 as stated above.  
Carreño-Morelli is silent regarding wherein the temporary binder is the polymeric or oligomeric sugars, and the polymeric or oligomeric sugars are maltodextrines with a chain length ranging from 2 units to 20 units.  Gibson teaches sucrose as stated above.  
Coyne discloses encapsulated material comprises a core and a shell (abstract). The binder includes maltodextrine (paragraph [0390]), which would intrinsically have chain length ranging from 2 units to 20 units.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include maltodextrine as the binder as taught by Coyne in the granules of Carreno-Morelli motivated by the desire to get binding or adhesive properties as desired and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP §§ 2143.I.B. and 2144.07).  

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/19/2022 with respect to claims 4, 6, 12-14 and 16-20 have been fully considered but they are not persuasive.  Applicant argues that Gibson does not teach using sucrose as a temporary binder that is to be dissolved to form a layer of a patterned green part (remarks, page 8).  Applicant argues that Gibson does not, however, suggest that sucrose can be used as the activatable binder instead of the polypropylene, polyethylene, etc (remarks, page 9).  Applicant further argues that rather, Gibson suggests that a secondary infiltrant may be included in its activatable binder (remarks, page 9).  This is not found convincing because the sucrose in Gibson will act as a temporary binder regardless of the nomenclature used by Gibson to describe it.  
Applicant argues that when sucrose is used in the method(s) described in Gibson, the sucrose is used as an infiltrant that becomes a part of the printed object, and is not used as a "temporary binder" that is dissolved by a patterning fluid to form a layer of a patterned green part (remarks, page 10).  This is found convincing with respect to claim 7 and its dependent claims because claim 7 includes the limitation “heating the densified green part to a thermal decomposition temperature of the temporary binder to remove the temporary binder and create an at least substantially binder-free, gray part”.  The broadest reasonable interpretation of “temporary binder” in claim 4 allows for the binder to be dissolved, thus making it temporary.  Only the limitation in claim 7 quoted above requires an at least substantially binder-free, gray part.  Accordingly, this argument is not found convincing for claim 4.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733